Citation Nr: 0009351	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision from 
the New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the veteran's 50 
percent evaluation for PTSD. 

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in November 1997.  The veteran 
and his representative appeared at a hearing before a member 
of the Board at the RO in January 2000.

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability was raised and 
developed by the RO; however, the veteran and his 
representative, the November 1997, stated that they were 
holding this issue in abeyance as the veteran had returned to 
work.  Thus, it appears that this issue has been withdrawn 
and as such is not before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The RO determined that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, flashbacks, exaggerated 
startle response, erratic sleep, depression, social 
avoidance, suicidal thoughts, and a Global Assessment of 
Functioning (GAF) score of 60.


CONCLUSION OF LAW

The veteran's PTSD is no more than 50 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect, and that 
increased compensation is warranted therefor.  Initially, the 
Board finds that the veteran has submitted evidence which is 
sufficient to justify a belief that his claim for an 
increased evaluation for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has been examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met. 38 U.S.C.A. § 5107(a).

Service connection for PTSD was granted by the RO by means of 
a November 1995 rating decision following review of the 
relevant evidence, which included the veteran's DD214 showing 
that the veteran served in combat in Vietnam, the report of 
an October 1995 VA psychiatric examination, and a statement 
from his spouse.  The RO assigned a 50 percent disability 
evaluation at that time.

In March 1996, the veteran filed a claim for a total rating 
based on individual unemployability due to his PTSD.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  On and before November 
6, 1996, the rating schedule directed that a 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to an increased evaluation for PTSD in 
March 1996, the Board will consider both the old and revised 
criteria in evaluation the claim.  However, neither is more 
favorable to the claim.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In a May 1996 letter, a VA psychiatrist stated that the 
veteran was followed by the Mental Health Clinic.  His 
symptoms included hypervigilance, exaggerated startle 
response, chronic insomnia, flashbacks, intrusive memories, 
irritability, depression, and feelings of isolation and 
separation.  The psychiatrist stated that the veteran 
suffered from chronic and severe PTSD, which has impacted all 
areas of his life in a negative fashion.

VA medical records from November 1996 to July 1997 show that 
the veteran complained of erratic sleep, intrusive thoughts, 
flashbacks, irritability, exaggerated startle response, 
uncomfortable around people, and feeling no connection with 
spouse.  He denied suicidal or homicidal ideation.  It was 
noted that the veteran reported that he had to turn down a 
good job because he must care for his mother daily.  Further, 
he reported that he owned his own plumbing business and was 
very active in various veterans' organizations including the 
American Legion where he was District Vice Commander in 
Charge of Membership.  

At his November 1997 RO hearing, the veteran testified that 
he experienced sleep difficulties and that flashes, loud 
noises, and helicopters bother him.  He reported that he was 
depressed, that he thought about Vietnam more, and that he 
has thought about suicide.  The veteran stated that he was 
laid off his job because he threatened to kill the personnel 
officer, but that the union helped him get his job back.  He 
reported that he worked by himself and preferred to stay away 
from people even during the breaks.  

At a January 1998 VA examination, the veteran indicated that 
he was irritable, jumpy, and that everything reminded him of 
Vietnam.  He reported experiencing flashbacks and difficulty 
sleeping.  He stated that was having difficulty at his job 
and requested to be moved the third shift.  He indicated that 
he had secluded himself more and more over the recent years 
and that he had no friends and spent very little time with 
his family.  On evaluation, he was very nervous and hyper-
alert with psychomotor agitation.  His thoughts were fairly 
clear, but he reported flashbacks and nightmares.  It was 
noted that the veteran was very depressed and thought about 
suicide every day, but denied intent.  He reported that he 
has had homicidal ideations in the past towards people.  
Recent and remote memory were intact and insight and judgment 
were fair.  The diagnosis was PTSD with GAF of 60.  

At his Travel Board hearing in January 2000, the veteran 
reported that he was currently working full-time, but that he 
worked alone and that he kept to himself.  He testified that 
he always thought about suicide because he did not fit in.  
He stated that he did not receive regular treatment because 
he did not like to talk about the Vietnam memories and it 
made him more depressed.  He also testified that he used to 
be involved in veteran's organizations, but no longer 
attended because he did not like to be around crowds of 
people.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31-40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 55-60 rating 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

After a review of the record, the Board finds that the 
preponderance of the evidence is against an increased rating 
for PTSD.  The veteran's PTSD symptomatology has been shown 
to be manifested by nightmares, intrusive memories, 
flashbacks, depression, and anxiety.  According to the 
examiner, the veteran's GAF was 60.

The examiners are in the best position to assess the degree 
of the veteran's impairment.  The assignment of the GAF 
expresses the extent of impairment due to the manifestations 
identified.  This evidence may not be ignored.  At the most 
recent examination, the examiner noted that the veteran was 
having thoughts of suicide.  It was also noted that the 
veteran was definitely depressed and that this affected his 
ability to function.  However, the 50 percent evaluation 
reflects a decrease in the ability to function.  

During the appeal period, the evidence has been in conflict.  
Although the veteran indicated that he was socially isolated; 
at times, he was active in veteran's organizations and at 
other times, he has been employed.  This tends to establish 
that he is not socially isolated.  Although the veteran 
indicated a decrease in work efficiency due to PTSD, he was 
provided an opportunity to submit additional evidence, 
including sick leave records, and did not.  Therefore, the 
allegation of a significant decrease in work efficiency is 
unsupported.  Further, the Board Member complied with 
38 C.F.R. § 3.103 (1999) when the veteran was provided an 
opportunity to submit additional evidence.  The veteran also 
reported that there had been a homicidal threat made by him.  
This allegation is unsupported.  The fact that the veteran is 
employed refutes any assertion that he is unemployable.  The 
GAF assigned by the examiner is in conflict with the degree 
of impairment claimed by the veteran.  There is no evidence 
of an inability to function independently or spatial 
disorientation or neglect of personal hygiene.  There is no 
indication of deficiencies in most areas such as work, 
school, family relations, judgment and mood.  His memory is 
intact.  Although there is evidence of negative impulse 
control and suicidal ideation, there is no indication of plan 
and little indication that his impairment of mood, impulse 
control and suicidal ideation results in the deficiencies 
expected for a 70 percent evaluation.  In fact, the VA 
examiner, after evaluation the veteran, determined that the 
most appropriate GAF was 60.  This reflects the examiner's 
opinion that there is no more than moderate impairment.  The 
examiner also supported the opinion with findings.  Against 
this background, the May 1996 examiner established that the 
PTSD had an impact in all areas of the veteran's life, but 
did not detail the extent of that impact.  He classified the 
PTSD as severe, but did not establish that there was severe 
social and industrial impairment.  Therefore, the May 1996 
statement provides little support for concluding that PTSD is 
more disabling than currently evaluated.

The Board notes that there has been no indication that the 
veteran exhibited symptoms attributed to PTSD warranting a 
total evaluation.  The evidence of record does not support a 
finding that there is total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. Neither the 
veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.  No professional has advanced that the veteran's 
PTSD alone is manifested by total occupational and social 
impairment.  Moreover, the evidence of record shows that the 
veteran is currently working.
  
The veteran is competent to report that a higher evaluation 
is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  Therefore, the Board concludes that 
an evaluation in excess of 50 percent for the veteran's PTSD 
is not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD.  That 
claim, accordingly, fails.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1999).


ORDER

An increased evaluation for PTSD is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

